 

Exhibit 10.2



 

ENVIRONMENTAL INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this "Agreement"), is made this 15th day
of March, 2016 by and between BR HENDERSON BEACH, LLC, a Delaware limited
liability company, whose address is c/o Bluerock Real Estate, L.L.C., 712 Fifth
Avenue, 9th Floor, New York, NY 10019 (“Borrower”) and BLUEROCK RESIDENTIAL
GROWTH REIT, INC., a Maryland corporation, whose address is c/o Bluerock Real
Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, NY 10019 (“Guarantor”)
(Borrower and Guarantor are collectively referred to herein as, the
"Indemnitor") and WESTERN-SOUTHERN LIFE ASSURANCE COMPANY, an Ohio corporation
whose address is 400 Broadway, Cincinnati, OH 45202 ("Lender").

 

RECITALS

 

A.Effective as of the date hereof, Borrower has assumed secured financing
obligations in the original principal amount of $38,500,000.00 (the "Loan") from
Lender with respect to certain premises (including all buildings, improvements
and appurtenant rights and easements) situated in Okaloosa County, Florida, and
more fully described on attached Exhibit A (the "Property"). The Loan is
evidenced by an Amended and Restated Promissory Note (the "Note") dated as of
January 3, 2013, and is secured by, among other things, an Amended and Restated
Open-End Mortgage, Security Agreement, Assignment of Rents and Leases, and
Fixture Filing dated as of January 3, 2013, encumbering the Property (the
"Mortgage").

 

B.The Loan was assumed by Borrower from AHB Apartments, LLC, a Delaware limited
liability company (“Original Borrower”), as evidenced by the Loan Assumption and
Mortgage Modification Agreement dated of even date herewith, among Lender,
Borrower and Original Borrower (the “Assumption”). The Note, the Mortgage, this
Agreement, the Assumption and all other documents executed by Borrower or
Guarantor evidencing or securing the Loan are collectively referred to as the
"Loan Documents".

 

C.Lender will permit Borrower to assume the Loan on the condition that
Indemnitor agree to enter into this Agreement with Lender as further security
for the Loan.

 

D.Capitalized terms used herein and not otherwise defined herein will have the
meanings given such terms in the Loan Documents.

 

NOW, THEREFORE, in consideration of the Loan and for other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, and
in order to induce Lender to permit Borrower to assume the Loan, Indemnitor,
intending to be legally bound, hereby jointly and severally covenants,
represents, warrants and agrees as follows:

 

 

 

 

1.Lender’s Rights. Lender’s rights under this Agreement shall be in addition to
all rights of Lender under the Loan Documents. Payments, if any, by the
Indemnitor as required under this Agreement shall not reduce the Indemnitor’s
obligations and liabilities under any of the other Loan Documents. Any default
by the Indemnitor under this Agreement (including any breach of any
representation or warranty made by the Indemnitor) shall, at Lender’s option,
constitute a default and an “Event of Default” under the Note, the Mortgage or
any of the other Loan Documents after the expiration of any applicable cure
period set forth herein or in the other Loan Documents.

 

2.Definitions.

 

2.1“Environmental Laws” means (i) the Resource Conservation and Recovery Act of
1976 (42 U.S.C. Section 6901 et seq.), as amended from time to time, and any
regulations now or hereafter promulgated thereunder; (ii) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C.
Section 9601 et seq.), as amended from time to time, and any regulations now or
hereafter promulgated thereunder; (iii) the Toxic Substance Control Act, 15 U.S.
C. Section 2601 et seq., as amended from time to time, and any regulations now
or hereafter promulgated thereunder; (iv) the Federal Water Pollution Prevention
and Control Act, 33 U.S.C. Section 1251 et seq., as amended from time to time,
and any regulations now or hereafter promulgated thereunder; (v) the Clean Air
Act, 42 U.S.C. Section 7401 et seq., as amended from time to time, and any
regulations now or hereafter promulgated thereunder; (vi) the Safe Drinking
Water Act, 42 U.S.C. Section 300f, et seq. as amended from time to time, and any
regulations now or hereafter promulgated thereunder; (vii) the provisions of the
Occupational Safety and Health Act, 29 U.S.C. Section 653 pursuant to 29 U.S.C.
Section 655 et seq. relating to hazardous chemicals, as amended from time to
time, and any regulations now or hereafter promulgated thereunder relating to
hazardous chemicals; and (viii) the provisions of any statute or regulation of
the State of Florida having substantially the same subject matter as any of the
foregoing.

 

2.2“Governmental Authority” means any federal, state or local governmental
entity having jurisdiction over the Property.

 

 - 2 - 

 

 

2.3“Hazardous Materials” means (i) any "hazardous waste" as now or hereafter
defined by the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Section
6901 et seq.), as amended from time to time, or in regulations now or hereafter
promulgated thereunder; (ii) any "hazardous substance" as now or hereafter
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. Section 9601 et seq.), as amended from time to time, or
in regulations now or hereafter promulgated thereunder; (iii) any "toxic
substance" as now or hereafter defined by the Toxic Substance Control Act, 15
U.S.C. Section 2601 et seq., as amended from time to time, or in regulations now
or hereafter promulgated thereunder; (iv) any "toxic pollutant" as now or
hereafter defined by the Federal Water Pollution Prevention and Control Act, 33
U.S.C. Section 1251 et seq., as amended from time to time, or in regulations now
or hereafter promulgated thereunder; (v) any "air pollutant" as now or hereafter
defined by the Clean Air Act, 42 U.S.C. Section 7401 et seq., as amended from
time to time, or in regulations now or hereafter promulgated thereunder; (vi)
any "contaminant" now or hereafter defined by the Safe Drinking Water Act, 42
U.S.C. Section 300f, et seq., as amended from time to time, or in regulations
now or hereafter promulgated thereunder; (vii) asbestos or any other "hazardous
chemical" as now or hereafter defined by the Occupational Safety and Health
Administration ("OSHA") pursuant to 29 U.S.C. Section 655 or in any other
regulation or rule now or hereafter promulgated by OSHA; (viii) petroleum
distillates; (ix) polychlorinated biphenyls ("PCB's"); (x) underground storage
tanks, whether empty, filled, or partially filled with any substance; (xi) any
substance the presence of which on the Property is now or hereafter prohibited
by any Governmental Authority; (xii) any sanitary, infectious or other waste;
and (xiii) any other substance for which special handling or notification is now
or hereafter required for its collection, storage, treatment, use or disposal;
provided, however, Hazardous Materials shall expressly exclude any substance of
a nature, quantity or concentration that is customarily used, stored or disposed
as part of or incidental to home or apartment use or to the operation or
maintenance of vehicles used by tenants, prospective tenants, Indemnitor, any
manager of the Property or their respective invitees, employees, agents or
contractors, or to the operation and maintenance of the applicable portion of
the Property in the ordinary course of Indemnitor’s business currently conducted
at such portion of the Property, or to operations for projects similar to the
project on the Property, so long as such use, storage or disposal complies with
applicable Environmental Laws.

 

2.4“Hazardous Materials Contamination” means the contamination (whether
currently existing or hereafter occurring) of the buildings, improvements,
facilities, soil, groundwater, air, or other elements on or of the Property by
Hazardous Materials, or the contamination of the buildings, improvements,
facilities, soil, groundwater, air, or other elements of any other property as a
result of Hazardous Materials at any time (whether before or after the date of
this Agreement) emanating from the Property whether or not limited to the
Property.

 

3.Representations, Warranties and Covenants of Indemnitor. In addition to the
covenants and indemnity of Indemnitor contained in the Mortgage, Indemnitor
covenants, represents and warrants that:

 

 - 3 - 

 

 

3.1Except as disclosed to Lender in that certain Phase I Environmental
Assessment Report dated December 17, 2015, and delivered to Lender by Indemnitor
in connection with the Assumption, no Hazardous Materials (as defined in Section
2.3) are located on the Property, or to Indemnitor’s knowledge after Appropriate
Inquiry (as defined below), have been released into the environment, or
deposited, discharged, placed, transported, or disposed of at, on, under or
over, the Property. No portion of the Property is being used or, to the
Indemnitor’s knowledge, has been used at any previous time for the disposal,
storage, treatment, processing, transportation, or other handling of Hazardous
Materials in violation of applicable law nor is the Property affected by any
Hazardous Materials Contamination (as defined in Section 2.4). As used herein,
“Appropriate Inquiry” shall mean a level of inquiry comparable to that used by
other comparable owners of properties similar to the Property.

 

3.2Except as disclosed to Lender in that certain Phase I Environmental
Assessment Report dated December 17, 2015, and delivered to Lender by Indemnitor
in connection with the Assumption, no polychlorinated biphenyls are located on
or in the Property, in the form of electrical transformers, fluorescent light
fixtures with ballasts, cooling oils, or any other device or form.

 

3.3No proceeding, investigation, administrative order, consent order and
agreement, litigation, or settlement with respect to Hazardous Materials or
Hazardous Materials Contamination is in existence with respect to the Property
or, to the best knowledge, after all Appropriate Inquiry, of Indemnitor,
proposed, threatened or anticipated with respect to the Property. There is no
condition on the Property that is in material violation of any requirements of
any Governmental Authority relating to Hazardous Materials, and Indemnitor has
received no communication from or on behalf of any Governmental Authority that
any such condition exists. Except as disclosed to Lender in that certain Phase I
Environmental Assessment Report dated December 17, 2015, and delivered to Lender
by Indemnitor in connection with the Assumption, the Property and its existing
uses comply, and, to Borrower’s knowledge after Appropriate Inquiry, at all
times have complied with any applicable requirements of all Governmental
Authorities relating to Environmental Laws.

 

3.4Indemnitor at all times shall comply with, and shall maintain and operate the
Property in compliance with all applicable Environmental Laws. Further,
Indemnitor shall maintain, repair, alter, and operate the Property so as to
comply with all applicable terms, provisions, requirements, and regulations of
the Americans with Disabilities Act of 1990 and any applicable state or local
laws of similar intent, as the same may be promulgated, revised, and in effect
from time to time (hereinafter referred to collectively as the "ADA Related
Laws").

 

 - 4 - 

 

 

3.5Indemnitor shall: (i) give notice to Lender immediately upon Indemnitor's
acquiring knowledge of the presence of any Hazardous Materials on the Property
or of any Hazardous Materials Contamination; (ii) promptly, at Indemnitor's sole
cost and expense, comply with all requirements of any applicable Environmental
Laws as to the removal, treatment, or disposal of such Hazardous Materials or
Hazardous Materials Contamination and provide Lender with satisfactory evidence
of such compliance; and (iii) provide Lender, within thirty (30) days after
demand by Lender, with a bond, letter of credit, or similar financial assurance
evidencing to Lender's satisfaction that the necessary funds are available to
pay the cost of removing, treating, and disposing of such Hazardous Materials or
Hazardous Materials Contamination and discharging any assessments that may be
established against the Property as a result thereof.

 

3.6Indemnitor shall not cause or suffer any liens to be recorded against the
Property as a consequence of, or in any way related to, the presence or disposal
of Hazardous Materials in or about the Property, including any federal, state,
or local so-called "Superfund" lien relating to such matters; provided, however,
Indemnitor will not be in default of this Section 3.6 if an involuntary lien is
filed against the Property and Indemnitor causes the lien to be removed within
30 days or provides a bond or other security reasonably satisfactory to Lender
to protect its interest as mortgagee under the Mortgage.

 

4.Indemnification by Indemnitor. Indemnitor at all times shall defend,
indemnify, and hold Lender harmless from and against any and all liabilities
(including strict liability), suits, actions, claims, demands, penalties,
damages (including, without limitation, lost profits, consequential damages,
interest, penalties, fines, and monetary sanctions), losses, costs, and expenses
(including, without limitation, reasonable attorneys' fees and expenses, and
remedial costs) (collectively, "Liabilities") that may now or in the future be
incurred or suffered by or imposed upon Lender because of, resulting from, in
connection with, or arising in any manner whatsoever out of the breach of any
warranty or covenant or the inaccuracy of any representation of Indemnitor
contained or referred to in this Agreement or that may be asserted as a direct
or indirect result of the presence at, on, over or under, or the handling,
treatment, storage, transportation, removal, disposal, escape, seepage, leakage,
spillage, discharge, emission, or release on or from the Property of any
Hazardous Materials or any Hazardous Materials Contamination, whether or not
occasioned wholly or in part by any condition, accident, or event caused by any
act or omission of Lender; provided, however, Indemnitor shall not be liable for
any of the foregoing to the extent the subject of the Liability is caused by or
arises out of the gross negligence or willful misconduct of Lender. Such
Liabilities also shall include, without limitation: (i) injury to or death of
any person; (ii) damage to or loss of the use of any property; (iii) the cost of
any demolition and rebuilding of any buildings or improvements on the Property,
repair or remediation and the preparation for and completion of any activity
required by any Governmental Authority; (iv) any lawsuit brought or threatened,
good faith settlement reached, or governmental order relating to the presence,
disposal, release, or threatened release of any Hazardous Materials, on, from,
or under the Property; and (v) the imposition and removal of any lien on the
Property which, with respect to each of the foregoing, results from, in
connection with, or arises in any manner whatsoever out of the breach of any
warranty or covenant or the inaccuracy of any representation of Indemnitor
contained in this Agreement or is asserted as a direct or indirect result of the
presence at, on, over or under, or the handling, treatment, storage,
transportation, removal, disposal, escape, seepage, leakage, spillage,
discharge, emission, or release on or from the Property of any Hazardous
Materials or any Hazardous Materials Contamination.

 

 - 5 - 

 

 

4.1Any information provided to Lender by Indemnitor under this Agreement is
intended to allow Lender to protect its security interest in the Property and is
not intended to create or impose upon Lender any obligations with respect to the
operation or ownership of the Property. Any rights, authority or approvals
granted to Lender by Indemnitor under this Agreement are given solely to protect
Lender's security interest in the Property and are not intended to create any
obligations upon Lender with respect to the operation or ownership of the
Property.

 

4.2Notwithstanding anything to the contrary contained in the Loan Documents,
except as provided in the immediately following sentences, the provisions of
this Section 4 shall (i) survive the termination or expiration of the Loan
Documents, the full repayment of the indebtedness and other sums due and payable
under the Loan Documents, or the acquiring of title by Lender or its successors
and assigns by foreclosure or otherwise, (ii) be fully enforceable against
Indemnitor and its successors and assigns, and (iii) constitute a separate
undertaking by Indemnitor that serves as an inducement to Lender in extending
the Loan to Indemnitor. However, notwithstanding any contrary provision of this
Agreement, Indemnitor will have no obligation (including any obligation to
indemnify any Lender indemnitee) with respect to any Hazardous Materials that
are brought onto the Property after the earlier of the following dates; (i) the
date on which the Mortgage has been released or (ii) the date on which the lien
of the Mortgage is foreclosed or a conveyance by deed in lieu of such
foreclosure is effective. Indemnitor hereby acknowledges that Lender is acting
in reliance upon the representations and warranties contained in Section 3 in
making the Loan to Indemnitor. Notwithstanding any contrary provision of this
Agreement, the terms set forth in Section 2.2.26.5 of the Mortgage will apply to
any transfer permitted by the Loan Documents.

 

 - 6 - 

 

 

5.Duties of Indemnitor. Indemnitor shall not knowingly permit any tenant of the
Property (a "Tenant") to violate any ADA Related Laws or to use, generate,
manufacture, store, release, or dispose of Hazardous Materials in, on, about, or
under the Property or the ground water, other than materials used in the
ordinary course of a Tenant's residential occupancy or business that are used,
stored, handled, and disposed of strictly in compliance with all laws or used in
the ordinary course of managing, cleaning, renovating or repairing the Property
strictly in compliance with all laws. Indemnitor shall give Lender prompt
written notice of any claim by any person or Governmental Authority involving
Hazardous Materials present at the Property. Indemnitor shall promptly and
thoroughly investigate Hazardous Materials involved in such claims or other
Hazardous Materials identified by Lender and thereafter shall detoxify, repair,
clean up or remove such Hazardous Materials from the Property within a
reasonable time, as required by law or as may be reasonably required or
requested by Lender, whether or not Indemnitor or any tenant was responsible for
the existence of the Hazardous Materials.

 

6.Additional Indemnification by Indemnitor. Indemnitor shall indemnify, defend,
and hold Lender, Lender's agents, shareholders, directors, principals, partners,
employees, successors, and assigns harmless from and against any liability or
expense, including reasonable attorneys' fees, court costs, and penalties,
arising out of or relating to Hazardous Materials affecting the Property,
whether on account of personal injury to or death of any person, damage to
property, or violation of any legal requirement, including without limitation
violation of any ADA Related Laws, that Lender may at any time hereafter incur
by reason of Indemnitor's failure or refusal to comply with the requirements set
forth in this Agreement; provided, however, Indemnitor shall not be liable for
any of the foregoing to the extent the subject of the Liability is caused by or
arises out of the gross negligence or willful misconduct of Lender.

 

7.Lender’s Right to Conduct an Investigation.

 

7.1Lender may, at any time and at its sole discretion, commission an
investigation into the presence of Hazardous Materials or Hazardous Materials
Contamination on, from or affecting the Property, or the compliance with all
applicable laws and regulations at, or relating to, the Property. Such an
investigation performed by Lender shall be at the Indemnitor’s expense if the
performance of the investigation is commenced (i) upon the occurrence of a
default hereunder or of a default or “Event of Default” under the Note, the
Mortgage or any other Loan Document; or (ii) because Lender has a reasonable
belief that the Indemnitor has violated any provision of this Agreement
(including any representation, warranty or covenant). All other investigations
performed by Lender shall be at Lender’s expense. In connection with any such
investigation, the Indemnitor, shall comply with all reasonable requests for
information made by Lender or its agents and the Indemnitor represents and
warrants that all responses to any such requests for information will be correct
and complete to the best of Indemnitor’s knowledge after Appropriate Inquiry.
The Indemnitor shall provide Lender and its agents with rights of access to all
areas of the Property and permit Lender and its agents to perform testing
(including any invasive testing) necessary or appropriate, in Lender’s
reasonable judgment, to perform such investigation.

 

 - 7 - 

 

 

7.2Lender is under no duty, however, to conduct such investigations of the
Property and any such investigations by Lender shall be solely for the purposes
of protecting Lender’s security interest in the Property and preserving its
rights under the Loan Documents. No site visit, observation, or testing by
Lender shall constitute a waiver of any default of the Indemnitor or be
characterized as a representation regarding the presence or absence of Hazardous
Materials or Hazardous Materials Contamination at the Property. Lender owes no
duty of care (other than the duty to not be grossly negligent or to not commit
willful misconduct) to protect the Indemnitor or any third party from the
presence of Hazardous Materials, Hazardous Materials Contamination or any other
adverse condition affecting the Property nor shall Lender be obligated to
disclose to the Indemnitor or any third party any report or findings made in
connection with any investigation done on behalf of Lender, subject to the
obligations of Lender under Section 3.2 of the Mortgage.

 

8.Lender’s Right to Cure. In addition to the other remedies provided to Lender
in the Mortgage and the other Loan Documents, should the Indemnitor fail to
abide by any material provisions of this Agreement, Lender may, should it elect
to do so, perform any corrective work and any other such actions as it, in its
sole discretion, deems necessary to repair and remedy any damage to the Property
caused by violation of any ADA Related Laws or Hazardous Materials or Hazardous
Materials Contamination or any such corrective work. In such event, all funds
reasonably expended by Lender in connection with the performance of any
corrective work, including all reasonable attorneys’ fees, engineering fees,
consultant fees and similar charges, shall become a part of the obligation
secured by the Mortgage and shall be due and payable by the Indemnitor on
demand. Each disbursement made by Lender pursuant to this provision shall bear
interest at the Default Rate (as defined in the Note) and shall be a part of the
indebtedness secured by the Mortgage.

 

9.Liability of Indemnitor. Any liability, loss, damage, cost or expense that
Lender may suffer or incur as a result of any claim hereunder, including any
reasonable costs, expenses and attorneys' fees, shall be due and payable by
Indemnitor to Lender immediately upon demand, in federal or other immediately
available funds that at the time of such payment shall be legal tender for the
payment of public and private debts in the United States of America, shall bear
interest from the date such amount becomes due until paid at the Default Rate
(as defined in the Note) and, if the Mortgage is still in effect, shall be added
to the obligations secured by the Mortgage and secured by the lien of the
Mortgage.

 

10.Preservation of Rights. The failure of Lender to insist upon strict
compliance with any of the provisions hereof shall not be considered to be a
waiver of any of such provisions nor shall it militate against the right of
Lender to insist upon strict compliance herewith at any time thereafter.

 

 - 8 - 

 

 

11.Notices. All notices hereunder shall be addressed to the party to receive
same at its or his address set forth above, and shall be given in accordance
with the provisions of the Mortgage.

 

12.Illegality. If any provision of this Agreement shall be contrary to the laws
of the jurisdiction in which the same shall be sought to be enforced, the
illegality or unenforceability of any such provision shall not affect the other
provisions hereof, and the same shall be binding upon Indemnitor with the same
force and effect as though such illegal or unenforceable provision were not
contained herein.

 

13.Survival. If the Mortgage is foreclosed or if Lender acquires title to or
possession of any of the Property by deed in lieu of foreclosure or otherwise,
or the Loan is paid and the indebtedness is cancelled, the provisions of this
Agreement shall survive the payment and performance of the obligations secured
by the Mortgage, the cancellation of the Note and the satisfaction of record of
the Mortgage.

 

14.Successors and Assigns. The provisions of this Agreement shall be binding
upon Indemnitor and its successors and assigns, and shall inure to the benefit
of Lender and its successors and assigns. As used in this Agreement, the phrase
"any of the Property" shall mean "the Property or any part thereof or interest
therein," the word "including" shall mean "including without limitation" and the
word "provisions" shall mean "provisions, terms, covenants and agreements." This
Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement. This Agreement shall
be governed by and construed in accordance with the laws of the state where the
Property is located. The rights and benefits of Lender under this Agreement are
cumulative with, and not exclusive of, those contained in the other Loan
Documents.

 

15.WAIVER OF JURY TRIAL. THE INDEMNITOR AND THE LENDER IRREVOCABLY WAIVE ANY AND
ALL RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE
INDEMNITOR AND LENDER ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

 

[Signature page follows]

 

 - 9 - 

 

 

[Signature page to Environmental Indemnity Agreement]

 



  INDEMNITORS:         BR Henderson Beach, LLC, a Delaware limited liability
company         By: /s/ Jordan B. Ruddy     Jordan B. Ruddy, Authorized
Signatory         Bluerock Residential Growth REIT, Inc.,   a Maryland
corporation         By: /s/ Michael Konig   Print Name: /s/ Michael Konig  
Title: Authorized Signatory         LENDER:      
 

WESTERN-SOUTHERN LIFE ASSURANCE COMPANY,

an Ohio corporation

    By: /s/ Mario San Marco   Print Name: Mario San Marco   Title: Vice
President         By: Jeffery L. Stainton   Print Name: Jeffery L. Stainton  
Title: Vice President

 

 

 - 10 - 

 

 

STATE OF NEW YORK )     )  SS: ACKNOWLEDGMENT COUNTY OF NEW YORK )  

 

Before me, the undersigned, a Notary Public in and for said state, personally
appeared Jordan B. Ruddy, an Authorized Signatory, of BR Henderson Beach, LLC, a
Delaware limited liability company and Indemnitor under the foregoing
instrument, who acknowledged himself to be a duly authorized officer of such
limited partnership, and who represented to me to be said person.

 

Witness my hand and seal, at office, this 10th day of March, 2016.

 

  Dale Pozzi   Notary Public SEAL     My commission expires: 1/28/2017

 

STATE OF NEW YORK )     )  SS: ACKNOWLEDGMENT COUNTY OF NEW YORK )  

 

Before me, the undersigned, a Notary Public in and for said state, personally
appeared Michael Konig, the Authorized Signatory of BLUEROCK RESIDENTIAL GROWTH
REIT, INC., a Maryland corporation and Indemnitor under the foregoing
instrument, on behalf of said corporation, and who represented to me to be said
person.

 

Witness my hand and seal, at office, this 10th day of March, 2016.

 

  Dale Pozzi SEAL Notary Public       My commission expires: 1/28/2017

 

 - 11 - 

 

 

STATE OF OHIO )     ) SS: ACKNOWLEDGMENT COUNTY OF HAMILTON )  

 

Before me, the undersigned, a Notary Public in and for said state, personally
appeared

 

Mario San Marco and Jeffery L. Stainton, who acknowledged themselves to be duly
elected and authorized officers of WESTERN-SOUTHERN LIFE ASSURANCE COMPANY,
Lender under the foregoing instrument, on behalf of such company, who
represented to me to be said persons.

 

Witness my hand and seal, at office, this 10th day of March, 2016.

 

  David C. McChesney SEAL Notary Public       My commission expires: November 2,
2020

 

 - 12 - 

 

 

EXHIBIT A

 

(Legal Description)

 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of Destin,
County of Okaloosa, State of Florida.

 

TRACT I - FEE SIMPLE:



Lot 2, ALEXAN HENDERSON BEACH SUBDIVISION, as recorded in Plat Book 24, page 70,
of the Public Records of Okaloosa County, Florida.

 

TOGETHER WITH THE FOLLOWING EASEMENTS:

 

EASEMENT 1:

 

Together with non-exclusive easements for drainage, landscaping and construction
of improvements contained in Drainage and Restriction Agreement by and between
HBT, LLC, a Florida limited liability company, and AHB APARTMENTS, LLC, a
Delaware limited liability company, recorded in Official Records Book 2830, page
2171, of the Public Records of Okaloosa County, Florida.

 

EASEMENT 2:

 

Together with non-exclusive easements for drainage, utilities, vehicular and
pedestrian, ingress and egress, signage and landscaping contained in Access,
Utilities and Drainage Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2186, of the Public
Records of Okaloosa County, Florida.

 

EASEMENT 3:

 

Together with non-exclusive easements for vehicular and pedestrian ingress and
egress, and the installation, use, maintenance and removal of utilities
contained in Operation and Easement Agreement by and between HBT, LLC, a Florida
limited liability company, and AHB APARTMENTS, LLC, a Delaware limited liability
company, recorded in Official Records Book 2830, page 2221, of the Public
Records of Okaloosa County, Florida.

 

TRACT II - FEE SIMPLE:

 

Lot 2, ALEXAN HENDERSON BEACH PHASE 2, as recorded in Plat Book 26, page 20, of
the Public Records of Okaloosa County, Florida.

 

 

 

